RESPONSE TO APPLICANT’S AMENDMENT

 1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Applicant's amendment, filed 06/17/2022, is acknowledged.
 
3.  Claims  1, 3-9, 11-25, 29-33, 37-41 are pending.

4. Claims 11-23, 29-30, 37-38 and 40 are withdrawn from further consideration pursuant to 37
CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1, 3-9 and 24-25, 31-33, 39  and 41 are under examination as they read on a fusion protein comprising a recombinant polypeptide fused to an oligomerization tag comprises an
immunoglobulin Fc region or a fragment thereof and a polyhis domain and the species of SEQ
ID NO: 7 as the particular SEQ ID NO of the CD38 extracellular domain; SEQ ID NO: 5 as the
oligomerization tag ; and SEQ ID NO: 1 as the specific recombinant polypeptide.

6.  For clarity reasons, it is suggested that the “presence of antibodies” in claim 8 be changes to the “presence of anti-CD38 antibodies”.
 
 7.  The following new grounds of rejection are necessitated by the amendment submitted 06/17/2022.

8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.  Claims 1, 3-9 and 24-25, 31-33, 39  and 41 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i) The recitation “containing 8, 9, 10, 11, or 12 histidine residues .. . wherein a sequence of the recombinant soluble form of extracellular domain of CD38 comprises SEQ ID NO: 7 or SEQ ID NO: 12” in claim 1 is ambiguous because the recited  SEQ ID NOs: 7 and 12 are not a sequence of the recombinant soluble form of extracellular domain of CD38”.  SEQ ID NOs: 7 and 12 are fusion protein comprising the EC of CD38, Fc and 10XHis tag (CD38-Fc-His).  Further SEQ ID NOs: 7 and 12 have fixed His tag of 10 histidine residues, it is not clear how the 10 histidine residues of SEQ ID NOs: 7 and 12 are now 8, 9, 11, or 12 histidine residues. 

(ii)  The recitation “and/or a fragment thereof” in claims 6, 7 and 41, lacks sufficient antecedent basis in base claim 1, base claim 1 only recites an extracellular domain of CD37.
(iii) The recitation “the concentration of the recombinant soluble  form of an extracellular domain of CD38 and/or a fragment thereof ranges from about 1 mg/ml to about 400 mg/mL/ is 35 mg/L” in in claims 7/41 is ambiguous.  Base claim 1 refers to a fusion protein comprising ECD CD38, it is not clear how to measure the concentration of ECD CD38 in a fusion protein comprising ECD CD38, Fc and polyHis tag (i.e., CD38-Fc-His polypeptide). The resultant fusion has one final polypeptide (one entity)  and not multiple component each has a specific concentration. 

10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
11.  Claims 1, 3-9 and 24-25, 31-33, 39  and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “a sequence off the recombinant soluble form of the extracellular domain of CD38 comprises SEQ ID NO: 7 or SEQ ID NO: 12” in claim 1, “an immunoglobulin Fc region or a fragment thereof” in claim 24 and “an extracellular domain of CD38 and/or a fragment thereof” in claim 41 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of interferes with a binding activity of an anti-CD38 antibody.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The claims encompass a genus of functionally equivalent sCD38/Fc fragments incorporated into any larger amino acid sequence. The claims encompasses fragments that, in addition to the tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- and undeca-, 25, 50, 100, 150, 200, 250, 300 or 350 amino acids of soluble form of the extracellular domain of CD38/Fc region. However, every member of that genus does not include a common structural feature of the sequence recited in EC CD38/Fc region.  In the context of product claimed by its function, there are no drawings or structural formulas disclosed of sCD38 polypeptide fragment that mimics the interference effect of sCD38.   There are no teachings in the specification regarding which amino acid of sCD38/Fc polypeptide fragment while retaining the ability of the fragment to mimic the interference with a binding activity of an anti-CD38 antibody such as Darzalex, isatuximab and/or Mor202 . Further, there is no art-recognized correlation between any structure of the EC sCD38 polypeptide fragment and the activity of mimicking the interference effect of EC sCD38, based on which those of ordinary skill in the art could predict which fragment from EC CD38/Fc without losing the interference effect of sCD38 comprising SEQ ID NOs: 7 and 12. Consequently, there is no information about which EC sCD38 polypeptide fragment in the claimed genus of fragments retain the ability to mimic the interference effect of EC sCD38 comprises SEQ ID NO:7 and 12.

Further, the phrase “a sequence”, “a recombinant soluble form of an extracellular domain of CD38” “an immunoglobulin Fc region or a fragment thereof” encompasses the full length of EC CD38 or Fc region or any portion of the EC CD38 and Fc region. As is evidenced by claim 30, which limits the sequence of the immunoglobulin Fc region to at least 90% identity to SEQ ID NO: 15 indicating that the Fc region of claim 24 is a genus that encompasses modification by substituting, deleting and adding amino acids form the Fc region.   This terminology does not place size limits on the claimed. “A sequence of the recombinant soluble form of the extracellular domain of CD38”,  “a recombinant soluble form of an extracellular domain of CD38”  and “an immunoglobulin Fc region or a fragment thereof” are generic with respect to size, encompassing any thing from dimers on up. 

Applicant’s arguments, filed 06/17/2022, have been fully considered, but have not been found convincing.
Applicant submits that claim 1 has been amended to recite, in part, “wherein a sequence of the recombinant soluble form of the extracellular domain of CD38 comprises SEQ ID NO: 7 and SEQ ID NO: 12.  Applicant submits that the specification and figures as filed provide a full written description that SEQ ID NO: 7 and SEQ ID NO: 12 provide the recited function of interfering with a binding activity of an anti-CD38 antibody. 
This is not found persuasive because (i) the claim still recites fragment of EC CD38 “a sequence of the recombinant soluble form of the extracellular domain of CD38”. And (ii) SEQ ID NOs: 7 and 12 are not the EC CD38 but a fusion protein comprising the EC CD38, Fc region, linker and 10XHis.

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claim 24 is  rejected under 35 U.S.C. 103 as being unpatentable over  Rui et al.  Journal of Immunology, 2007, 179: 7344–7351 in view of US 20020102250 or US 20160271243 or US 20130029358.

Rui et al  the expression and purification of soluble mouse extracellular CD38-Fc fusion protein  (mexCD38-Fc), coding regions of human IL-2 signal peptide, the extracellular domain (residues 158 –938) of mouse CD38 and human IgG4 CH2 and CH3 fragments were cloned into pcDNA3.1/mic-His B for expression of secreted mouse extracellular CD38-Fc fusion protein (mexCD38-Fc) (page 7345, right col., top ¶).  It is noted that pcDNA3.1/Myc-His contains 6xHis.

The reference teachings differs from the clamed invention only in the recitation that the polyHis domain containing 8, 9, 10, 11 or 12 histidine residues in claim 24.

US 20020102250 teaches that affinity tags are residues that may be incorporated into a protein to enable isolation of the protein by immobilized-metal affinity chromatography or metal-chelate affinity chromatography. Examples of affinity tags useful in the isolation of proteins include, but are not limited to, His-tags (consecutively connected histidine units). Useful His-tags include, but are not limited to, nxHis (where n is the number of consecutively connected histidine units), wherein n=4-8, and mixtures thereof. Particularly useful His-tags include small size tags (having a molecular weight of no greater than about 1 kDa) such as 6xHis (0.84 KDa, available from Qiagen, Inc., Valencia, Calif.), and those created via the polymerase chain reaction (PCR). Affinity tags are commonly placed on the N-terminus of the desired protein. However, small size affinity tags may be placed on the C-terminus, the N-terminus, and/or internally for the desired protein [0029].

US 20160271243 A1 teaches that affinity tags are appended to proteins so that they can be purified from their crude biological source using an affinity technique. For example, an His tag is a widely used protein tag. An His tag has a DNA sequence specifying a string of six to nine histidine residues and is frequently used in vectors for production of recombinant protein. The result is expression of a recombinant protein with an His tag such as a 6xHis tag fused to N- or C-terminus of the recombinant protein. Expressed His-tagged proteins can be purified and detected easily because the string of histidine residues binds to several types of immobilized metal ions, including nickel, cobalt and copper, under specific buffer conditions. In addition, anti-His-tag antibodies are commercially available for use in assay methods involving His-tagged proteins [0158].

The US 20130029358  teach polyhistidine (His-tag) 2-12 amino acids in length comprising 2-12   HHHHHHHH,  HHHHHHHHH, HHHHHHHHHH, HHHHHHHHHHH, and HHHHHHHHHHHH (table 1).  The `358 publication teaches that those tags are well known to those of skill in the art and exemplary sequences and references describing such sequences [0089].  The `358 teaches that a tag is fused to the N-,  C-terminus or both of the peptide [0088].


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the histidine tag taught by Rui et al  with 8, 9, 10, 11 or 12 histidine residues taught by US 20020102250,  US 20160271243  and US 20130029358 because all these His-tags are equivalent and those skilled in the art would recognize their interchangeability. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


14.  Claims 1, 3-7, 24-25 and 41 are  rejected under 35 U.S.C. 103 as being unpatentable over    WO2017081211 or Ishida (Blood, (DEC 2 2016) Vol. 128, No. 22, pp. 2097) each in view of US 20020102250 or US 20160271243 or US 20130029358.

WO2017081211 teaches CD38 specific Nanobodies derived from heavy chain only antibodies from camelids as well as CD38- Fc fusion proteins have been described by Fumey et al. (Poster PEGS Europe November 2014). The authors show that these Nanobodies detect CD38 expressing tumors in vivo (page 3, lines 3+). Moreover, the Nanobody-Fc fusion proteins show potent complement dependent cytotoxicity. The `211 publication teaches human CD38 (referenced SEQ ID NO: 465) see page 4, lines 1-2, Page 39, lines 20+) . The extracellular domain of CD38 in human CD38 extends from amino acid 42 to 300 (page 38, lines 25+).  The `211 publication teaches that labelled polypeptides of the invention may for example be used for in vitro, in vivo or in situ assays (including immunoassays known per se such as ELISA, RIA, EIA and other "sandwich assays", etc.) as well as in vivo diagnostic and imaging purposes, depending on the choice of the specific label (page 73, lines 9+).  Also, the `211 publication teaches that  the use chimeric His6x-Myo-epitope Tag and the transformation into XII-blue F. coli  yielded libraries  (see page 92 under the Xonstruction of Phase . . .)

Ishida et al teach the recombinant protein consisted of the extracellular domain of the human CD38 (aa 43-300), which was fused to the N-terminus of the Fc region of the human IgG1 and expressed in CHO-K1 (abstract).

The reference teachings differs from the clamed invention only in the recitation incorporation of polyHis domain containing 8, 9, 10, 11 or 12 histidine residues  to the fusion CD38-Fc in claims 1 and 24.

US 20020102250 teaches that affinity tags are residues that may be incorporated into a protein to enable isolation of the protein by immobilized-metal affinity chromatography or metal-chelate affinity chromatography. Examples of affinity tags useful in the isolation of proteins include, but are not limited to, His-tags (consecutively connected histidine units). Useful His-tags include, but are not limited to, nxHis (where n is the number of consecutively connected histidine units), wherein n=4-8, and mixtures thereof. Particularly useful His-tags include small size tags (having a molecular weight of no greater than about 1 kDa) such as 6xHis (0.84 KDa, available from Qiagen, Inc., Valencia, Calif.), and those created via the polymerase chain reaction (PCR). Affinity tags are commonly placed on the N-terminus of the desired protein. However, small size affinity tags may be placed on the C-terminus, the N-terminus, and/or internally for the desired protein [0029].

US 20160271243 A1 teaches that affinity tags are appended to proteins so that they can be purified from their crude biological source using an affinity technique. For example, an His tag is a widely used protein tag. An His tag has a DNA sequence specifying a string of six to nine histidine residues and is frequently used in vectors for production of recombinant protein. The result is expression of a recombinant protein with an His tag such as a 6xHis tag fused to N- or C-terminus of the recombinant protein. Expressed His-tagged proteins can be purified and detected easily because the string of histidine residues binds to several types of immobilized metal ions, including nickel, cobalt and copper, under specific buffer conditions. In addition, anti-His-tag antibodies are commercially available for use in assay methods involving His-tagged proteins [0158].

The US 20130029358  teach polyhistidine (His-tag) 2-12 amino acids in length comprising 2-12   HHHHHHHH,  HHHHHHHHH, HHHHHHHHHH, HHHHHHHHHHH, and HHHHHHHHHHHH (table 1).  The `358 publication teaches that those tags are well known to those of skill in the art and exemplary sequences and references describing such sequences [0089].  The `358 teaches that a tag is fused to the N-,  C-terminus or both of the peptide [0088].

Those skilled in the art would have had a reason to incorporated a His Tag into the human CD38-Fc taught by the WO2017081211 as taught by the US 20020102250,  US 20160271243  and US 20130029358 to enable isolation of the CD38-Fc protein by immobilized-metal affinity chromatography or metal-chelate affinity chromatography.

Claim 1 is included because the claim only specific the source of “a sequence” of recombinant soluble for of the ECD CD38 comprises SEQ ID NO: 7 or 12, however the claim still recites a genus of Fc domains.

Claims 3-5 are included because the referenced human ECD CD38 would bind to any anti-human ECD CD38 antibody, including the claimed antibodies recited in claims 3-5.

Claim 25 is included because the  Fc is capable of forming S-S bond to make a dimer protein.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  Claims 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over    WO2017081211 or Ishida (Blood, (DEC 2 2016) Vol. 128, No. 22, pp. 2097) each in view of US 20020102250 or US 20160271243 or US 20130029358 as applied to claims 1, 3-7, 24-25 and 41 and further in view of US 20160304973 .

The teachings of the `211, Ishida, the `250, the `243 and `358 publications has been discussed, supra.

The combined reference teachings differ from the claimed invention only in the recitation of kit configured for an ELISA assay. 

The `973 publication teaches that it is well within the skill of one of ordinary skill in the art to devise either direct or indirect immunoassay kits (i.e., ELISA or other kits) which use similar antigen/labeled antibody or enzyme combinations to detect levels of CD38 expression. The relative percentage of CD38+ B-CLL cells in relation to a percentage baseline of CD38+ B-CLL cells, or the relative density of CD38 surface membrane expression on B-CLL cells in relation to a baseline density of CD38 surface membrane expression, may be determined by comparing the resulting color, fluorescence or equivalent reaction with a control sample having a predetermined percentage of CD38+ B-CLL cells or density of CD38 (or the relevant epitope of CD38), as appropriate [0024].   It is noted ELISA immunoassay inherently/intrinsically comprise plate and reagent for identifying the presence of an antibodies.

Those skilled in the are would have had a reason to include the necessary plates and reagents to perform the immunodiagnostic ELISA assay in a kit format for the convenience and economy of the user.  One would have been motivated to assemble the reagents in a kit format to standardize the reagents for the optimization the assay for use in a clinical diagnostic laboratory or physician's office.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

16.  No claim is allowed.

(a) Wykes et al (Immunology 2004, 113:218-327), 

Wykes et al teach that a chimeric protein of mouse CD38 and human immunogobulin G (IgG) (CD38-Ig) to identify a novel ligand for murine CD38 (CD38L) on networks of follicular dendritic cells (FDCs) as well as dendritic cells (DCs) in the spleen.

(b) Catalan et al.  Dendritic cells express possible ligand(s) for CD38.  Journal of Immunology, 186(1).  Abstract No. 45.13, 2011.

Catalan teaches chimeric proteins of CD38 fused with human Fc from the IgG1 immunoglobulin.

 
17.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 11, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644